Exhibit 10.25

Addendum to 2000 Stock Plan Incentive Stock Option Agreement

between Sunrise Telecom Incorporated and Robert Heintz

Sunrise Telecom Incorporated, a Delaware corporation (the “Company”), has
granted an Option to purchase shares of its common stock (the “Shares”) to the
Optionee named below. The terms and conditions of the Option are set forth in
this Addendum, in the attached Incentive Stock Option Agreement (the “ISO
Agreement”) and in the Company’s 2000 Stock Plan (the “Plan”).

 

Date of Option Grant: 07/21/2004   Name of Optionee: Robert Heintz Number of
Shares Covered by Option: 150,000   Optionee’s Social Security Number:
###-##-#### Exercise Price per Share: $2.57   Vesting Start Date: 7/21/04

Additional Terms and Conditions Applicable to Option Vesting:

In the event that the Company experiences a Change In Control (as such term is
defined in the Plan), and you are terminated other than for Cause (as such term
is defined in the ISO Agreement) or you are Constructively Terminated within
twelve (12) months of such Change In Control, your Option will immediately fully
vest.

For purposes of this Addendum, “Constructive Termination” shall mean any one or
more of the following without your express written consent:

 

  (i) the relocation of the principal place of your employment to a location
that is more than (50) miles from San Jose, CA;

 

  (ii) any failure by the Company to pay, or any material reduction by the
Company of, your base salary or benefits (unless reductions comparable in amount
and duration are concurrently made for all other employees of the Company with
responsibilities, organizational level and title comparable to yours); or

 

  (iii) the Company determines that your services are no longer needed.

This Addendum will become effective upon the date of execution.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the ISO Agreement and the Plan.

Unless specifically modified hereby, the terms of the ISO Agreement remain the
same.

This Addendum and the ISO Agreement may not be amended or modified except by an
instrument in writing signed by the Company and Optionee.

By signing this Addendum, Optionee agrees to all the terms and conditions
described in this Addendum, in the attached ISO Agreement and in the Plan.

IN WITNESS WHEREOF, COMPANY and OPTIONEE have signed this Addendum.

 

COMPANY       OPTIONEE  

/s/ Paul Ker-Chin Chang

   

/s/ Robert Heintz

Signature       Signature  

Paul Ker-Chin Chang

   

Robert Heintz

President and CEO   Date             Optionee   Date        